Citation Nr: 1205852	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-39 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to service connection for conjunctivitis.

7.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active military service from May 1988 to August 1997 and from November 1999 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A videoconference hearing before the Board was scheduled for January 11, 2012, however, the Veteran was a no show.  But the day of that scheduled hearing, his local representative had prepared a statement asking the Board to reschedule the proceeding since the Veteran was at a pre-surgery appointment for an upcoming surgery and, therefore, was unable to appear at the hearing.  This statement also indicates he had apprised the RO of this the prior week.  This statement apparently was not faxed to the RO until the following day, January 12, 2012, so the reason this presiding judge did not learn of this request to reschedule this hearing until after the fact.  Thus, for good cause shown, the Board is remanding the claims to have the hearing rescheduled.  38 C.F.R. §§ 20.700(a), (e) (2011).


Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing before the Board.  Notify him of the date, time and location of this hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this hearing, or fails to report for it on the date it is rescheduled, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH A. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


